BY THE COURT.
Let the remittitur be entered.
The case was then submitted without argument.
*649BY THE COURT. This record does not clearly show what the judgment of the Common Pleas was for. If intended to be for a penalty under the statute (29 O. L. 66), it is bad, because the instrument which is the foundation of the suit is not within the provisions of the statute. If intended as a judgment of twenty-six dollars only, then the judgment for costs is erroneous. The remittitur which has been entered, leaves the judgment one for twenty-six dollars and costs. It must, therefore, be affirmed for twenty-six dollars, and reversed as to the costs. This, under our law, will leave each party to pay one-half the costs in error.